Proceeding pursuant to section 298 of the Executive Law to review an'order of the State Human Rights Appeal Board, dated June 11, 1973, which affirmed an order of the State Division of Human Rights, dated February 8, 1972 and made after a hearing, inter alla finding petitioners guilty of discriminating against the complainant herein by denying him an available position because of his race and color. Orders annulled and complaint dismissed, without costs. In our opinion, the record contains no substantial evidence to support any inference that petitioners unlawfully discriminated against the complainant by denying him an available position because of his race and color. Gulotta, P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.